Citation Nr: 0910532	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-38 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether the appellant is competent for Department of Veterans 
Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & J.S.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The appellant retired from active duty in March 1975, after 
sixteen years service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
RO in St. Petersburg, Florida, which found the appellant 
incompetent for VA benefits purposes.  

The appellant testified before the undersigned at a February 
2009 hearing at the RO.  A transcript has been associated 
with the file.  At the hearing, evidence was received, 
subsequent to the final consideration of the issue by the RO.  
The appellant has waived RO consideration of that evidence.  
The Board may consider the appeal.  38 C.F.R. § 20.1304 
(2008).


FINDING OF FACT

The appellant has the mental capacity to contract or manage 
his own affairs, including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The appellant is competent for VA purposes.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.353 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant was notified in October 2006 of the proposed 
action to find him incompetent and of his right to submit 
evidence and request a hearing on the matter.  See 38 C.F.R. 
§§ 3.103, 3.353(e) (2008).  In February 2007, the RO 
determined the appellant to be incompetent to handle 
disbursement of VA benefits.

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).  A decision as to 
incompetency may be made by the RO, subject to appeal to the 
Board.  38 C.F.R. § 3.353(b).

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
relative to incompetency should be based upon all evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency.  38 C.F.R. 
§ 3.353(c).  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. § 
3.353(d); see also 38 C.F.R. § 3.102.

During the course of 2006, the appellant experienced 
increasing difficulty with independent living.  Records from 
May and June 2006 indicate increasing psychotic symptoms and 
an admission to a VA hospital for psychosis, depression, 
suicidal ideation and alcohol abuse.  In September 2006, the 
appellant was admitted on an emergent basis to a private 
hospital after being found "down" by a neighbor.  The 
appellant went into seizures in the ambulance.  The appellant 
was transferred to VA care, where testing showed that his 
medication was at subtherapeutic levels and additional 
medicine was administered by IV.  The staff noted that the 
appellant had been drinking heavily and indicated that the 
appellant had been misusing his VA funds to buy alcohol.  
They recommended a finding of incompetency due to his 
inability to manage his funds and his medication, stating 
that the appellant was not able to make sensible decisions 
about his care.  On this basis, the RO found the appellant 
incompetent and assigned a fiduciary.  

Since that time, the appellant has continued treatment.  
During the course of such treatment, he has sought 
reevaluation of his competency.  A January 2009 assessment by 
a VA psychologist found him to be competent following 
extensive psychological testing.  The appellant arrived for 
evaluation on his own and on time.  The director of the 
Mental Health Intensive Case Management program began seeing 
the appellant for regular treatment in 2008 and submitted a 
February 2009 letter on the appellant's behalf in favor of 
competency.  The letter recognizes the appellant's 2006 
problem, but indicates that he has improved and is competent 
to manage his own funds.  

At the hearing before the undersigned, the appellant 
protested the characterization of his financial situation.  
He indicated that he had substantial savings and had not been 
late on paying his bills.  He had successfully lived on his 
own for many years and continued to do so.  He reported that 
he had assistance from his bank in writing his checks, due to 
upper extremity tremors that rendered his handwriting almost 
illegible.  

While the appellant may have been incompetent in 2006, the 
more recent evidence states that he no longer is.  The Board 
finds that, at least, there is a reasonable doubt as to the 
appellant's mental capacity to contract or to manage his own 
affairs, including the disbursement of funds without 
limitation.  The presumption of competency requires that 
reasonable doubt be found in favor of competency in such 
situations.  Accordingly, the appeal is granted; the 
appellant is competent for VA benefits purposes.  See 
38 C.F.R. § 3.353, supra.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  The 
United States Court of Appeals for Veterans Claims has 
determined that the duty to notify and assist provisions of 
the VCAA are not for consideration in competency 
determinations.  See Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006).  In light of the favorable outcome, there is no 
possible due process harm which could have prejudiced the 
appeal.  Any such error is therefore harmless.


ORDER

The appellant is deemed competent to manage his own affairs 
without limitation; the appeal is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


